Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1561 Filed 04/27/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ANNE HARDISON, as personal representative
of the estate of Samuel Wayne Lerch Jr.,

       Plaintiff,                                           Civil Action No. 19-CV-13503

vs.                                                         HON. BERNARD A. FRIEDMAN

ASPLUNDH CONSTRUCTION
CORPORATION, et al.,

      Defendants.
______________________________________/

                    OPINION AND ORDER GRANTING DEFENDANTS’
                         MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on defendants’ motion for summary

judgment [docket entry 33]. Plaintiff has responded and defendants have replied. Pursuant to E.D.

Mich. LR 7.1(f)(2), the Court shall decide the motion without a hearing.

               This is a worker’s compensation and intentional tort case. Plaintiff, the widow of

decedent Samuel Wayne Lerch Jr., filed suit against UtiliCon Solutions, LLC (“UtiliCon”) and its

subsidiary Asplundh Construction, LLC (“Asplundh”) (collectively, “defendants”), as the personal

representative and administratrix of decedent’s estate. See Second Am. Compl. (“SAC”) ¶¶ 1-3.

               Plaintiff alleges that decedent was employed as a journeyman lineman by Asplundh,

which had a contract with DTE Energy “to perform construction and maintenance activities

associated with DTE Energy’s electrical circuits, including the construction and deconstruction of

overhead power lines.” Id. ¶¶ 6-7. Pursuant to this contract, on July 19, 2017, “decedent was

assigned the task of removing an existing pole transformer and re-installing it on [a] new utility

pole.” Id. ¶ 8. Plaintiff states that after removing the transformer from the old pole, decedent
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1562 Filed 04/27/21 Page 2 of 15




noticed that “the span guy wire he was installing [on the new pole] was on the wrong side of the

high voltage secondary wire.” Id. ¶¶ 11-10. Plaintiff goes on to allege that

               decedent immediately boomed down and notified his foreman, Dave
               Edgerton, of the situation he discovered with the span guy wire. At
               this point, decedent’s supervisor devised the manner and method by
               which to fish the span guy wire over existing phone drops.
               Tragically, the plan devised by Asplundh Construction LLC
               supervision:

                      a. Required decedent to perform his assigned tasks
                      without required personal protective equipment
                      (PPE);

                      b. Required decedent to perform his assigned tasks in
                      close proximity to energized conductors without use
                      of required insulation devices over and around these
                      energized conductors;

                      c. Required decedent to perform his assigned tasks
                      operating a bucket for which he lacked the required
                      permit and training;

                      d. Required decedent to perform his assigned tasks
                      operating a bucket in close proximity to energized
                      conductors without a spotter assigned to monitor the
                      clearance between the bucket and the energized
                      conductors;

                      e. Required decedent to perform his assigned tasks in
                      direct contravention of industry, federal and state
                      workplace safety rules and regulations specifically
                      applicable to those tasks; and,

                      f. Required decedent to perform his assigned tasks in
                      direct contravention of the safe workplace policies
                      and procedures of the SafeProduction® program
                      promulgated by the defendant Utilicon and made
                      applicable to its subsidiaries, including Asplundh
                      Construction, LLC.

Id. ¶ 11. Because of these missteps, plaintiff alleges, decedent was fatally electrocuted when his


                                                2
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1563 Filed 04/27/21 Page 3 of 15




right shoulder “made contact with a completely unprotected 7,620 volt distribution line” while

performing the assigned task. See id. ¶¶ 13-16.

               Plaintiff’s SAC raises two claims: (1) an intentional tort claim against Asplundh for

knowing and/or intentional acts or omissions that allegedly led to decedent’s death, see id. ¶¶ 17-20;

and (2) a negligence claim against UtiliCon for allegedly failing to uphold its duty “to monitor the

implementation and compliance of its subsidiaries with its SafeProduction® program in such a

manner that no supervisor with any subsidiary would be either poorly trained enough or would

exhibit such disregard for workplace safety as to direct the activities which caused decedent’s

death.” Id. ¶¶ 22.

               In the instant motion, defendants seek summary judgment on both claims and argue

that “[t]his unfortunate incident is an isolated one, caused by Decedent[’]s own actions.” Defs.’ Br.

at 1. Defendants contend that plaintiff’s claims fail for four reasons:

               • First, Plaintiff cannot establish an exception to the exclusive remedy
               under the Worker’s Compensation Disability Act (“WCDA”);

               • Second, there is no evidence that [Asplundh] had actual knowledge
               that an injury was certain to occur and that it willfully disregarded
               that knowledge;

               • Third, UtiliCon is a holding company that does not exert any
               control over [Asplundh]; and

               • Fourth, there is no evidence that UtiliCon negligently supervised
               [Asplundh].

Id.

               Summary judgment is appropriate when “there is no genuine dispute
               as to any material fact and the movant is entitled to judgment as a
               matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the
               burden of showing “that there is an absence of evidence to support the
               nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325

                                                  3
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1564 Filed 04/27/21 Page 4 of 15




               (1986). A genuine dispute of material fact exists if “there is sufficient
               evidence favoring the nonmoving party for a jury to return a verdict for
               that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
               In applying the summary judgment standard, the court must review all
               materials supplied, including pleadings, in the light most favorable to
               the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio
               Corp., 475 U.S. 574, 587 (1986).

United States v. White, No. 17-6022, 2018 WL 4215614, at *2 (6th Cir. July 11, 2018). Having

reviewed the parties’ briefs and exhibits, the Court concludes that defendants are entitled to summary

judgment for the reasons stated below.

       I. Intentional Tort Claim against Defendant Asplundh

               Defendants state that following decedent’s death, “Plaintiff appropriately submitted

a claim for benefits under the WCDA,” which was approved. Defs.’ Br. at 10-11, see Defs.’ Ex. T

(“Plaintiff’s Application for WCDA Benefits”). Defendants note that as a result of the WCDA

claim, “Plaintiff continues to receive benefits in the amount of $482.81 weekly. She will receive

these benefits of a total of 500 weeks.” Defs.’ Br. at 11. Additionally, plaintiff “received a

$6,000.00 funeral benefit . . . and any Beaumont Hospital bills related to the incident were paid as

well.” Id. Defendants argue that “the benefits provided by the WCDA are the sole remedy for

employees to recover from their employers when the employee sustains work-related injuries . . .

[unless] the employee can show that the employer committed an intentional tort.” Id. at 13 (citing

MICH. COMP. LAWS § 418.131(1)). Defendants add that “to recover under the intentional tort

exception of the WCDA, a plaintiff must prove that his injury was the result of the employer’s

deliberate act or omission and that the employer specifically intended an injury.” Id. at 14 (citing

§ 418.131(1)). The employer’s intention can be established via direct evidence of intent to injure

or circumstantial evidence that the employer had “actual knowledge that an injury [was] certain to



                                                  4
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1565 Filed 04/27/21 Page 5 of 15




occur” and willfully disregarded that knowledge. Id. (citing Travis v. Dreis & Krump Mfg. Co.,

551 N.W.2d 132, 143 (Mich. 1996)).

                Defendants contend that “Plaintiff cannot establish that Decedent’s death was the

result of [Asplundh’s] deliberate act or conscious failure to act,” id. at 16, nor can she “establish that

[Asplundh] had actual knowledge that an injury was certain to occur and willfully disregarded that

knowledge.” Id. Defendants first note that decedent had “approximately thirteen (13) years of

experience as a lineman at the time of the incident,” id. at 3, and that as a member of the

International Brotherhood of Electrical Workers (“IBEW”) Local Union 17, he was provided

relevant training that supplemented the standard apprenticeship and examination requirements. See

id. at 3-5. Decedent’s training allegedly included an “education course titled ‘Insulate & Isolate’ .

. . on best practices for each individual to insulate and isolate himself from electrical hazards,” as

well as a training course “specifically on personal protection equipment, safety, and line of fire.”

Id. (citing Defs.’ Exs. H, F).

                Defendants add that “[i]n addition to his extensive training, Decedent was also

required to follow [Asplundh’s] safety policies,” contained in the company’s 200-page Safe Work

Practices Manual. Id. at 5 (citing Defs.’ Ex. I (“Safe Work Practices Manual” excerpts)).

Defendants state that the safety manual provides specific guidance as to PPE and that “it is

uncontested that Decedent was issued the following PPE by [Asplundh]: Eye and Face Protection;

Head Protection; Hand Protection; Hearing Protection; Foot Protection; [Flame Resistant] Apparel;

Rubber Personal Protective Equipment; [and] Rubber Goods (Rubber Blankets and Line Hose).”

Id. at 6-7 (citing Defs.’ Ex. J (“Email Confirming List of PPE”)). Further, an investigation

conducted by the Michigan Occupational Safety and Health Administration (“MIOSHA”) found that


                                                    5
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1566 Filed 04/27/21 Page 6 of 15




“there was proper employer-furnished PPE at the scene of the incident,” including that which was

in decedent’s possession. See id. at 7 (citing Defs.’ Exs. K (“Photographs Depicting Decedent’s

PPE”), L (“George Pushies Oct. 17, 2018 Dep. Tr.”). Finally, defendants contend that Asplundh’s

safety measures, including frequent on-site job observations and PPE policies, go above and beyond

those required by MIOSHA or IBEW Local Union 17. See id. at 7-8.

               As to the safety measures on the date of the incident, defendants state that crew leader

Edgerton “led a ten- to fifteen-minute job briefing,” “[t]he crew discussed the plans for installing

the pole and how they would go about the installation,” “Decedent had previously attached the guy

wire to the new wooden pole without incident,” and “no designated ground observer should have

been necessary” if the task had been completed in accord with Edgerton’s instructions. Id. at 9.

However, defendants argue that

               Decedent exercised his own discretion in the minutes leading up to
               his electrocution. Immediately before the incident, the crew
               discussed how to move the guy wire for proper installation. After the
               guy wire was secure, the conductor, wires, and transformer would be
               set on the new pole. The ground wire would have been the final . . .
               step of installation. However, Decedent inexplicably took the ground
               wire in his bare left hand and raised his bucket into the primary zone.
                        Neither [Asplundh] nor its management could have known
               that Decedent would disregard the instructions from his crew leader.
               Instead of working on the guy wire, Decedent unilaterally decided to
               take the ground wire up the pole. He unilaterally decided to take the
               ground wire up the pole without his PPE on.1 He unilaterally decided
               to raise the bucket into the primary zone without a designated ground
               observer. Decedent was not directed to do any of these things. No
               one could predict that Decedent would exercise his discretion in this
               manner and disregarding his crew leader’s instructions.



       1
         Defendants state that “[h]ad Decedent not had the ground wire in his hand, he would
have been like a ‘bird on a wire’ and the electrical contact would not have killed him.” Defs.’
Br. at 20 n.3 (citing Defs.’ Ex. V (“David Edgerton Dep. Tr.”)).

                                                  6
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1567 Filed 04/27/21 Page 7 of 15




Id. at 19-20 (citations and original footnotes omitted).

               In response, plaintiff argues that decedent was following crew leader Edgerton’s

instructions, that “injury or death was certain to occur when an energized 13,200/7,600 V power line

was worked on without insulated rubber gloves and sleeves or without insulated rubber gloves and

insulated line hose,” and that “[d]espite having all of this knowledge and being aware of exactly

what Sam Lerch was doing, Edgerton made a knowing and conscious decision to allow work to be

performed and work to carry on without the required protective barriers with nobody watching him.”

Pl.’s Resp. Br. at 8 (internal quotation marks and citations omitted). Plaintiff contends that

Asplundh is ultimately to blame because it “allowed [Edgerton] to be in a position without giving

[him] the training and education, the knowledge [he] needed to make sure all the laws were

complied with and all the members of [his] crew were safe.” Id. at 9 (internal quotation marks

omitted) (quoting Pl.’s Ex. V (“David Edgerton Dep. Tr.”)).

               Plaintiff argues that the Court should deny defendants’ motion for summary judgment

as to this claim because “there are a plethora of questions of material fact outstanding.” Id. at 15.

This includes questions as to Asplundh’s knowledge or intent, the likelihood of injury under the

circumstances, “[w]hether Edgerton knew that Sam Lerch was not wearing appropriate PPE,” and

“[w]hether Edgerton conducted a daily job briefing on July 19, 2017.” Id. at 15, 18-23.

               Viewing the evidence in the light most favorable to plaintiff, the Court concludes that

Asplundh did not commit an intentional tort as defined by § 418.131(1). Plaintiff is thus barred from

seeking a remedy beyond that which was already provided under the WCDA.

               Section 418.131(1) states:

               The right to the recovery of benefits as provided in this act shall be
               the employee’s exclusive remedy against the employer for a personal

                                                  7
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1568 Filed 04/27/21 Page 8 of 15




               injury or occupational disease. The only exception to this exclusive
               remedy is an intentional tort. An intentional tort shall exist only
               when an employee is injured as a result of a deliberate act of the
               employer and the employer specifically intended an injury. An
               employer shall be deemed to have intended to injure if the employer
               had actual knowledge that an injury was certain to occur and willfully
               disregarded that knowledge. The issue of whether an act was an
               intentional tort shall be a question of law for the court.

               The facts of this case fail to demonstrate that defendants possessed “actual

knowledge” that decedent’s injury was certain to occur.2 The Michigan Supreme Court has

explained that § 418.131(1)’s “actual knowledge” standard was codified in order to fill a gap in

Michigan’s workers compensation framework regarding intentional tort liability. Travis, 551

N.W.2d at 138. This gap was brought to the fore by Beauchamp v. Dow Chem. Co., 427 N.W.2d

882 (Mich. 1986), in which plaintiff “was exposed at work to the chemical agent orange and, as a

result, suffered physical and mental injuries. He sued his employer, alleging in part that his

employer intentionally misrepresented and fraudulently concealed potential danger.” Travis, 551

N.W.2d at 138 (internal quotation marks omitted).         The Beauchamp court determined that

intentional torts should not fall within the WCDA’s exclusivity provision and adopted a definition

of intentionality that included acts taken with “substantial certainty” that injury would occur as a

result. Id. Recognizing the need to allow for civil damages in cases of intentional tort, and seeking

to clarify and narrow the court-created exception to the WCDA, the state legislature adopted the

statute’s current language through a 1987 amendment. See id. at 139-40. Regarding the newly

codified exclusivity exception,

               [t]he Senate Fiscal Agency Analysis explained that the bill not only


       2
        Plaintiff does not contend that Asplundh injured decedent deliberately. Consequently,
the Court focuses its analysis on the “actual knowledge” standard under § 418.131(1).

                                                 8
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1569 Filed 04/27/21 Page 9 of 15




                would allow the pursuit of civil claims as an alternative to the
                workers’ compensation system in extreme cases (i.e., intentional
                injury), but also would ensure the workability and usefulness of the
                system by specifying that the Act would be an exclusive remedy in
                all other situations.

Id. at 140 (emphasis in original) (internal quotation marks omitted).

                The Michigan Supreme Court has held that the amendment’s “actual knowledge”

language amounts to

                a legislative recognition of a limited class of cases in which liability
                is possible despite the absence of a classic intentional tort and as a
                means of inferring an employer’s intent to injure from the
                surrounding circumstances in those cases. In other words, the [actual
                knowledge standard] will be employed when there is no direct
                evidence of intent to injure, and intent must be proved with
                circumstantial evidence. . . .

                Because the Legislature was careful to use the term “actual
                knowledge,” and not the less specific word “knowledge,” we
                determine that the Legislature meant that constructive, implied, or
                imputed knowledge is not enough. Nor is it sufficient to allege that
                the employer should have known, or had reason to believe, that injury
                was certain to occur. A plaintiff may establish a corporate
                employer’s actual knowledge by showing that a supervisory or
                managerial employee had actual knowledge that an injury would
                follow from what the employer deliberately did or did not do.

 Id. at 143 (internal citations omitted).

                As to how “certain” the injury must be under § 418.131(1), the Michigan Supreme

Court has explained that “[t]he legislative history requires us to interpret ‘certain to occur’ as setting

forth an extremely high standard. When an injury is ‘certain’ to occur, no doubt exists with regard

to whether it will occur.” Id. “Moreover, conclusory statements by experts are insufficient to allege

the certainty of injury contemplated by the Legislature.” Id. Further, “the employer [must] be aware

that injury is certain to occur from what the actor does.” Id. at 144. Employer-initiated


                                                    9
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1570 Filed 04/27/21 Page 10 of 15




 precautionary measures, such as warnings, training, or repairs, further remove injury from the “realm

 of certainty.”3 Id.

                 The Michigan Supreme Court has applied the “actual knowledge” and “certain

 injury” standards of § 418.131(1) on various occasions. Plaintiff likens the instant case to Golec v.

 Metal Exch. Corp., 208 N.W.2d 756 (Mich. Ct. App. 1995), while defendants liken it to Bagby v.

 Detroit Edison Co., 865 N.W.2d 59 (Mich. Ct. App. 2014). The plaintiff in Golec was a furnace

 operator at an aluminum smelting factory who did not have access to and/or was not supplied with

 adequate protective equipment. Travis, 551 N.W.2d at 136 (noting that plaintiff was allegedly only

 provided a helmet and a mask).4 On the day of the incident, plaintiff, plaintiff’s shift leader, and the

 shift leader’s supervisor were all aware of certain hazardous conditions that caused the furnace to

 emit minor explosions, including one that burned plaintiff’s hand that very day. Id. at 137. After

 raising the issue of the explosions with his superiors, plaintiff was ordered to return to work only

 to be severely burned by a “huge explosion from the furnace.” Id. The Michigan Supreme Court

 held that Golec’s employer could not prevail in its motion for summary judgment because “plaintiff




        3
            The Michigan Supreme Court has stated that

                 [w]hen an employer subjects an employee to a continuously operative
                 dangerous condition that it knows will cause an injury, yet refrains
                 from informing the employee about the dangerous condition so that
                 he is unable to take steps to keep from being injured, a factfinder may
                 conclude that the employer had knowledge that an injury is certain to
                 occur.

 Travis, 551 N.W.2d at 145. Under such circumstances, informing the employee about the dangerous
 condition would reduce the likelihood of injury.
        4
       On appeal to the Michigan Supreme Court, Golec was consolidated with Travis v. Dreis
 & Krump Mfg. Co., 523 N.W.2d 818 (Mich. Ct. App. 1994).

                                                   10
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1571 Filed 04/27/21 Page 11 of 15




 had established a genuine issue of material fact with respect to whether defendant . . . committed an

 intentional tort.” Id. at 147. In reaching this conclusion, the court noted that if the cause of the

 explosion was “plaintiff’s loading technique” or if defendant had instructed plaintiff regarding the

 proper method for loading scrap metal so as to avoid an explosion, “then defendant must prevail.”

 Id. at 148.

                 A different outcome was reached in Bagby. In that case, plaintiff was fatally

 electrocuted during the course of employment. The Michigan Court of Appeals upheld the trial

 court’s decision to grant summary disposition for the employer, stating that “[e]ven assuming

 arguendo that plaintiff established a deliberate act or conscious failure to act, she has failed to

 provide evidence that defendant had actual knowledge that an injury was certain to occur and

 willfully disregarded that knowledge.” Bagby, 865 N.W.2d at 62. The court found that it would be

 “speculation to conclude that the failure to conduct [a prejob] briefing would result in Bagby’s

 death[, and] [i]t is even more speculative to conclude that . . . [decedent’s] supervisor[] knew that

 the failure to conduct the prejob briefing would result in certain injury.” Id. at 63 (reaching the same

 conclusion as to decedent’s allegedly inadequate qualifications for the task at issue). Further, the

 court emphasized that

                 plaintiff cannot show that defendant had actual knowledge that an
                 injury was certain to occur because Bagby had many opportunities to
                 exercise his own discretion. To be known and certain, an injury must
                 spring directly from the employee’s duties and the employee cannot
                 have had the chance to exercise individual volition. An employer
                 cannot know that an injury is certain to occur when the employee
                 makes a decision to act or not act in the presence of a known risk
                 because the employer cannot know in advance what the employee’s
                 reaction will be and what steps he will take.

 Id. at 63-64 (internal quotation marks and citation omitted).


                                                   11
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1572 Filed 04/27/21 Page 12 of 15




                The instant case is far more akin to Bagby than it is to Golec. Plaintiff does not

 dispute that decedent had years of experience as a journeyman lineman, that Asplundh provided

 employees with clear safety protocols and various items of PPE, or that it was decedent’s own,

 discretionary decision to not wear his PPE on the day of the incident.5 Further, as in Bagby, the link

 between decedent’s fatal injury and the allegedly inadequate prejob briefing and/or his allegedly

 inadequate qualifications for the task he was assigned is too speculative to satisfy the WCDA’s

 rigorous causation requirement. Plaintiff emphasizes the dangers inherent in working on energized

 wires, see Pl.’s Resp. Br. at 6, but “[a]n employer’s knowledge of general risks is insufficient to

 establish an intentional tort.” Herman v. City of Detroit, 690 N.W.2d 71, 77 (Mich. Ct. App. 2004).

 Additionally, given decedent’s training and experience in this field, he plainly was aware of the

 dangers. Plaintiff essentially contends that Edgerton should have intervened, and arguably it was

 negligent for Edgerton not to have done so under the circumstances. Nonetheless, the facts alleged


        5
         The parties disagree as to the dangerousness and/or discretionary nature of some of
 decedent’s actions on the day of the incident. For example, plaintiff states that

                Asplundh makes much of Mr. Lerch holding a ground wire in his
                hand when the incident occurred, as Egerton purportedly did not
                instruct Mr. Lerch to do so. However, the ground wire is a red
                herring; Mr. Lerch was instructed to elevate his bucket by Edgerton
                with no IPE or PPE in place, facts Edgerton knew when he made the
                order. Edgerton also readily admits that placement of the ground
                wire was a routine part of the job they were doing. As testified to by
                MIOSHA’s Georg[]e Pushies, it would not matter whether Sam
                Lerch had a “ground wire or a ham sandwich in his hand” if the
                proper PPE and IPE were in place.

 Pl.’s Resp. Br. at 19 n.4. There is also some ambiguity as to Edgerton’s exact instructions and
 whether it was decedent’s own decision to raise the bucket into the more dangerous “minimum
 approach distance” (or “primary zone”). See id. at 7 n.2; Defs.’ Reply Br. at 4-5. However, the
 parties do not dispute that serious injury would have been avoided had decedent decided to wear his
 employer-provided PPE. See Pl.’s Resp. Br. at 8; Defs.’ Reply Br. at 4.

                                                  12
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1573 Filed 04/27/21 Page 13 of 15




 fail to meet the very demanding standard of the § 418.131(1) exception to the WCDA’s otherwise

 exclusive remedy. See Barnes v. Sun Chem. Corp., 657 F. App’x 469, 475 (6th Cir. 2016) (holding

 “that some supervisors may have known employees were ‘bypassing’ the safety measures . . . does

 not suffice to establish an intentional tort”). Decedent was equipped with the skills, knowledge, and

 equipment to conduct his job safely on July 19, 2017. The facts of this case fail to demonstrate that

 defendant “had actual knowledge that an injury was certain to occur and willfully disregarded that

 knowledge.”6 Section 418.131(1). Rather, as in Herman, “[t]he facts demonstrate that decedent’s

 death was the result of decedent’s momentary and tragic lapse in judgment.” Herman, 690 N.W.2d

 at 77. For these reasons, defendants’ motion for summary judgment as to this claim is granted.

        II. Negligence Claim against Defendant UtiliCon

                As to plaintiff’s claim that UtiliCon’s negligent implementation and oversight of its

 SafeProduction® program caused decedent’s injuries, defendants contend that (1) “because Plaintiff

 cannot establish an intentional tort under which [Asplundh] would be liable, UtilitCon cannot be

 held vicariously liable under any legal theory; and (2) “UtiliCon is a holding company that does not

 exert any control over [Asplundh] or its policies or procedures.” Defs.’ Br. at 22. In support of this

 latter argument, defendants state that

                Gregory Holman, a Senior Vice President of UtiliCon, testified that
                the SafeProduction® policies are developed by UtiliCon’s
                subsidiaries as a group. Then the subsidiaries have the option to
                utilize that “slogan” and the developed policies. It is within the
                subsidiaries’ sole discretion whether to adopt those policies. As such,
                UtiliCon cannot have a duty to ensure [Asplundh] enforces the
                policies it elects to adopt.


        6
          Because the Court finds that the facts of this case do not support the conclusion that
 Asplundh had actual knowledge that certain injury would result from its acts or omissions, there
 is no need to address whether defendant wilfully disregarded this knowledge.

                                                  13
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1574 Filed 04/27/21 Page 14 of 15




 Id. (citations omitted) (citing Defs.’ Ex. W (“ Gregory Holman Dep. Tr.”)).

                In response, plaintiff argues that UtiliCon is not “some amorphous ‘holding

 company,’” rather, “[i]t has officers, office space and is based specifically out of Willow Grove,

 Pennsylvania.” Pl.’s Resp. Br. at 24. Plaintiff contends that

                UtiliCon is a support company which offers services to Asplundh and
                its sister companies . . . specifically includ[ing] safety consulting. . .
                . It also developed, with input from subsidiaries, the Safe Work
                Practices Manual that Asplundh adopted and adhered to. Utilicon
                immersed itself in the minutia of the safety procedures of Asplundh
                and its sister entities. Utilicon mandated adherence to those policies.

 Id. at 23 (emphasis in original) (citations omitted). Plaintiff adds that “when a company undertakes

 the responsibility of developing, implementing and enforcing a safety program, society has an

 interest in that company being held to reasonably prudent standards in order to protect the

 individuals relying on that program to keep them safe.” Id. at 26.

                “Under Michigan law, a plaintiff must prove the following four elements in order to

 establish a prima facie case of negligence: 1) a duty owed by the defendant to the plaintiff; 2) a

 breach of that duty; 3) causation; and 4) damages.” Phillips v. Nw. Airlines Corp., 99 F. App’x 862,

 864 (6th Cir. 2004). Having reviewed the briefs and exhibits, the Court concludes that plaintiff has

 failed to present a prima facie case of negligence as to UtiliCon.

                In support of this claim, plaintiff cites former Asplundh Tree Services, LLC employee

 Anthony Mangabat’s deposition testimony confirming that “Asplundh or UtiliCon . . . have more

 stringent safety policies” than those required by certain unions and that supervisors are required to

 enforce these policies. Pl.’s Ex. C, at 52-53. Plaintiff also cites the deposition testimony of Robert

 Maryyanek, Director of Safety for Asplundh, who agreed that UtiliCon “has a role in putting [the

 safety program] together and giving it out to [their subsidiaries] for consistency’s sake,” Pl.’s Ex.

                                                   14
Case 2:19-cv-13503-BAF-DRG ECF No. 53, PageID.1575 Filed 04/27/21 Page 15 of 15




 B, at 15-16, and that UtiliCon had to be consulted before Asplundh could make changes to its safety

 manual. Id. at 17. However, the evidence presented does not support plaintiff’s claims that UtiliCon

 “developed” the relevant safety procedures, see Pl.’s Resp. Br. at 25, “mandated adherence” to these

 procedures, or “immersed itself in the minutia” of its subsidiaries’ implementation of these

 procedures. See id. at 23. While, based on this evidence, UtiliCon was clearly aware of its

 subsidiaries’ safety policies, plaintiff has failed to show that UtiliCon had a duty to enforce the

 safety policies of its subsidiaries or that such a duty was owed to subsidiary employees, including

 decedent. The Court shall thus grant defendants’ motion for summary judgment as to this claim.

 Accordingly,



                IT IS ORDERED that defendants’ motion for summary judgment is granted..



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
 Dated: April 27, 2021                         SENIOR UNITED STATES DISTRICT JUDGE
        Detroit, Michigan




                                                 15
